Case 4:21-cv-00279 Document 1-1 Filed on 01/28/21 in TXSD Page 1 of 3




                  EXHIBIT A
>                           Case 4:21-cv-00279 Document 1-1 Filed on 01/28/21 in TXSD Page 2 of 3
>
     UTiV120         Used in the 1Q30's
i                                                 UTiVIlS   In use by 1 91 o             UT1V818   1915-1920


t
►
    i
                   UNION
                 OIL
               COMPANY
                   OF CANADA LTD.
                                      ■
                                              ►
                                                         N o>                                     H Pf           200
                                                                                                                 extra
                                                                                                                 milej   r
               ]

               i
                                      L
                                              i
                                                   m     srii^
)
     UTIV316         In use 1921 - 1947           UTlVilS   New gasoline in 1 926        UTMll     Before 1937

►   *BEST
     ALL WAYS
                                                         \}NIOyy                          \
                                                                                                                         7
                                                                                                                             /

I                                                                  a»»
                                                                   i

                                                                                          4                              A,

                                                    a.       / mmaxsoUHi A?? '       ^                                           \

    iV         UNION OIL COMPANY                  fS Z&t                                              YJT/a




     UTM8           Active 1932 - 1938            UTIVJ32   1932 - 1938                  UTM13      1932 - 1938
                    (76 gasoline new in
                                                                   mm


                                    k.                                 •         i                \jWIOiv                        ►>
    \
                                              ►                                               1     PRODUCT

         UNION                            r
                                                             .*1 t

                                                                                         /J                  /
                                                                                                                                 \
                                                                                                                 /i                  i



                                                                                                         \
                                                                                          A                                      V
                                     pjr-'                                                          crv.T»: LLj
ME                 Case 4:21-cv-00279 Document 1-1 Filed on 01/28/21 in TXSD Page 3 of 3
W$
     UTM30     1932-1947                       UTIM         1938 - 1947                     UTlVi9     This design from 1950's
                                                                                                       (Circle introduced in 1947)

        New union
        %




          GASOLINE
                                                            16                                            UNION
                                                                                                                    ^,


                                                                                                                         V
m
m    UTIV13    This design from 1960 s             IITIV314*    Used in 1 950's - 1 960's   UT1V17     Introduced in 1 955

m
                                                            mm  mmmi*



              74      L ^J      w   W
                                    r
                                           V
                                               I
                                               ,    m
                                                      > /




                                                      mrm\mm'‘
                                                                  T, j lO
                                                                         0
                                                                             w.-

                                                                                   M
                                                                                                         ROYAL




Ml
     UTIV36    Introduced in 1955                  UTIVilO      1955 - 1960                  UTIVJ12     1955 - 1960



■I                                                               L1]:!

m
Ml
              ^^^271
         REGULAR
                       .:
                            !       .‘N:
                                                        7600                                             76
                                                                                                         rTTTT%          \


m
      UT[Vi2    In use by 1 958                     UTMl        New in 1967
                                                                In use to present




m    uni^n                                              .




                                                            m
                                                            A




                                                                                   v
                                                                                    i.




                                                                                                * Finished art to come
